Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1, 7, and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the applicant recites "the present invention".  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7 and 8 is objected to because of the following informalities:  the phrase "normal of" should instead read "normal to".  Appropriate correction is required.
Claims 18 is objected to because of the following informalities:  the phrase "with respect to horizontal" should instead read "with respect to the horizontal".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least partly separated" in claim 1 is a relative term which renders the claim indefinite.  The term "partly separated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this rejection, the examiner interprets this limitation as meaning the blades are separated from the inside walls of the vent frame except in the locations labeled 407n, as seen in Figure 4.
The range “150 to 170 degrees” in Claim 12 does not overlap with the range of “20 to 160 degrees” set forth in Claim 1, rendering the claim indefinite because the metes and bounds of the claim are not clearly defined. 
Claim 19 recites the limitations “a vent kit comprising a plurality of vent elements”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claims 23, 24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “if present” as disclosed renders the claims indefinite for not clearly and positively reciting metes and bounds of the scope of the claims. For the purposes of this rejection, the examiner interprets the cover flange element as always being present in the vent kit assembly, such that the limitations disclosed by each of the claims is positively recited.  
The term "substantially identical" in claim 27 is a relative term which renders the claim indefinite.  The term "substantially identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes0 of the specification.
Claims 2-11, 13-18, 20-22, and 25 are rejected by virtue of dependency on Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 4514951 A) in view of Vokes (GB 613720 A).
Regarding Claim 1,  Eder teaches a vent (Figure 1), comprising: 
- a support frame (Figure 2, 25, 26) having an inner perimeter (Figure 2, inner sides of frame members 25, 26 surrounding blades 11), 
- a set of blades arranged in an array (Figure 1, 11, 14, 18), wherein:
a first end of each blade (see labelled Figure 2 below, end of blades attached to frame member 25) being attached to a corresponding first part of the frame, a second end of each blade (see labelled Figure 2 below, end of blades attached to frame member 25) being attached to a corresponding second part of the frame; 

    PNG
    media_image1.png
    184
    540
    media_image1.png
    Greyscale

a first substantially flat portion (Figure 1, 11) forming an initial part of a cross-section of each blade, and the first substantially flat portion is followed by a ridge or valley portion (Figure 1, middle section 14); and 
Eder does not teach whererin each blade comprises a first blade element extending from the first end of the blade and a second blade element extending from the second end of the blade, the first and second blade elements being joined to one another at a joint position between the first and the second end of the blade, the first blade element being joined to the second blade element at an angle, wherein a smallest angle between the blade elements of a blade is between 20 and 160 degrees;
However, Vokes teaches wherein each blade comprises a first blade element extending from the first end of the blade (see labelled first blade element in annotated Figure 4) and a second blade element extending from the second end of the blade (see labelled second blade element in annotated Figure 4).  Moreover, Vokes teaches a first and second blade elements (see labelled blades elements in annotated Figure 4 on the following page) being joined to one another at a joint position between the first and the second end of the blade (see labelled joint position in annotated Figure 4 below), the first blade element being joined to the second blade element at an angle (see labelled angle in annotated Figure 4 on the following page), wherein a smallest angle between the blade elements of a blade is between 20 and 160 degrees (see labelled angle in annotated Figure 4);

    PNG
    media_image2.png
    580
    530
    media_image2.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the angle of the vent blades of Eder to incorporate a downward sloping profile in view of the teachings of Vokes to provide a means of directing water off of the blades, such that the blades are better protected against water damage.
Furthermore, the angle for positioning the blade elements is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped from the joint position downwardly to facilitate drainage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downward slope angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference 
Eder also does not teach at the first end and second end of each blade the first substantially flat portion is at least partly separated from the inner perimeter by an opening allowing water to drain from the first substantially flat portion onto the inner perimeter.
However, Vokes also teaches at the first end and second end (see annotated Figure 4 on page 7) of each blade the first substantially flat portion is at least partly separated from the inner perimeter by an opening (Vokes Figure 4, 9) allowing water to drain from the first substantially flat portion onto the inner perimeter (Vokes Page 3, lines 5-8).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to provide a gap in between the vent blade and edge members of Eder in view of the teachings of Vokes to improve water drainage, and prevent buildup of water along the edges of the vent blades.
Regarding Claim 2, Eder in view of Vokes teaches wherein said cross-section of each blade (cross-section of vent depicted in Eder Figure 1) is an intersection between said each blade and a plane 

    PNG
    media_image3.png
    170
    346
    media_image3.png
    Greyscale

Regarding Claim 3, Eder in view of Vokes teaches wherein the vent comprises blades that are not flat (Eder Figure 1, curvilinear assembly of 11, 14 and 18) and have a flat portion followed by a ridge or valley Preliminary AmendmentPage 3 of 8New U.S. National Phase ApplicationRef. No.: PLVI-1325732440.1portion (Figure 1).
Regarding Claim 4, Eder in view of Vokes teaches wherein the first substantially flat portion of two adjacent blades (Eder Figure 1, 11) are substantially parallel (Eder Figure 1, parallel arrangement of adjacent blades 11).
Regarding Claim 5, Eder in view of Vokes teaches wherein the ridge or valley portion (Eder Figure 1, 14) is followed by a second substantially flat portion (Eder Figure 1, 18) forming a final part of the cross-section.
Regarding Claim 6, Eder in view of Vokes teaches wherein the second substantially flat portion of two adjacent blades are substantially parallel (Eder Figure 1, parallel arrangement of blade members 18).
Regarding Claim 7, Eder in view of Vokes teaches wherein the first substantially flat portions of two adjacent blades form an inlet (see inlet in annotated Eder Figure 1 on the next page) having an inlet direction that is substantially parallel to a surface normal of a front side of the vent (see Eder Figure 1 on the next page, front side labeled A).

    PNG
    media_image4.png
    424
    526
    media_image4.png
    Greyscale

Regarding Claim 8, Eder in view of Vokes teaches wherein the second substantially flat portions of two adjacent blades form an outlet (see labeled outlet in annotated Eder Figure 1 above) having an outlet direction that is substantially parallel to a surface normal of a front side of the vent (see Eder Figure 1 on the next page, front side labeled A).	
Regarding Claim 10, Eder in view of Vokes teaches wherein between a pair of adjacent blades there is no straight through-going opening (Eder Figure 1, curvilinear flow path of air).
Regarding Claim 11, Eder in view of Vokes teaches wherein a smallest angle between the blade elements of a blade is between 90 and 150 degrees (see labelled angle in annotated Vokes Figure 4).
Furthermore, the angle for positioning the blade elements is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped from the joint position downwardly to facilitate drainage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downward slope angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a 
Regarding Claim 12, Eder in view of Vokes teaches wherein a smallest angle between the blade elements of a blade is between 150 and 170 degrees (see labelled angle in annotated Vokes Figure 4).
Furthermore, the angle for positioning the blade elements is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped from the joint position downwardly to facilitate drainage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downward slope angle of the blade elements to control the rate of drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also 
Regarding Claim 13, Eder in view of Vokes teaches wherein each blade is symmetrical around the joint position (see symmetry present in Vokes Figure 4 on page 7).
Regarding Claim 14, Eder does not teach a vent further comprising a drain configured to carry water away from a bottom portion of the vent. 
However, Vokes teaches a vent further comprising a drain configured to carry water away from a bottom portion of the vent (Figure 4, 9).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Eder to include a drain mechanism in view of the teachings of Vokes to improve vent durability and protect vent components from water damage.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Vokes and in further view of Bartlett et al (US 5906083 A).
Regarding Claim 15, 
However, Bartlett et al teaches wherein the drain comprises a duct (Figure 2, enclosed sill member 20) having an inlet at said bottom portion (Figure 2, outlets of drain ducts 80 into sill 20) to receive water from the bottom portion (Figure 4, water collected in sill 20) and having an outlet end configured to drain water out of the duct (Figure 4, outlet through pipe 170).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the drain system of Eder in view of Vokes to include a duct member in view of the teachings of Bartlett et al to provide an enclosed means of water drainage, preventing leaks of water in undesirable directions that may adversely affect vent unit durability.
Regarding Claim 16, Eder in view of Vokes and Bartlett et al teaches wherein the duct is configured to enclose water from the drain inlet to the drain outlet (Bartlett et al Figure 3, channel design of sill 20 and conduits 80).
Regarding Claim 17, Eder does not teach a method for mounting a vent in a duct comprising: arranging the vent in such a way that at least two of the blades or blade elements in the array of blades are slanted from horizontal by at least 10 degrees.
However, Vokes teaches a method for mounting a vent in a duct, the method comprising: arranging the vent in such a way that at least two of the blades or blade elements in the array of blades are slanted from horizontal by at least 10 degrees (see labelled Vokes Figure 4 on page 8, orientation of blade elements relative to the provided horizontal axis).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the mounting method of Eder to include arranging the vent blades at an angle away from the horizontal in view of the teachings of Vokes to facilitate drainage of water away from the middle of the blades.
Furthermore, the slanting of the blade elements along the horizontal is a known results-effective variable because the teachings of Vokes teach that the blade elements may be sloped from the 
Regarding Claim 18, Eder in view of Vokes teaches a method wherein each blade comprises a first blade element extending from the first end of the blade (see labelled first blade element in annotated Vokes Figure 4 on page 8) and a second blade element extending from the second end of the blade (see labelled second blade element in annotated Vokes Figure 4 on page 8), the first and second blade elements being joined to one another at a joint position (see labelled joint position in annotated Vokes Figure 4 on page 8) between the first and the second end of the blade, the first blade element .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Vokes and in further view of Sixsmith (US 4430101 A).
Regarding Claim 9, Eder in view of Vokes does not teach wherein a height of a straight through-going vent opening between two adjacent blades is at most 20% of a height of one of the two adjacent blades.
However, Sixsmith teaches wherein a height of a straight through-going vent opening between two adjacent blades (Figure 1, W) is at most 20% of a height of one of the two adjacent blades (Column 4, lines 36-39).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the spacing between the blades of Eder in view of Vokes to be no greater than 20% of the height of an individual blade in view of the teachings of Sixsmith to enhance the elimination of mist and moisture in airflow as it exits the vent.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Ramsay et al (US 20130196589 A1), hereinafter referred to as Ramsay.
Regarding Claim 19, Eder teaches a vent unit, but does not teach a vent kit comprising a plurality of vent elements that may be assembled to form said vent unit.  
However, Ramsay teaches a vent kit comprising a plurality of vent elements (paragraph 0014) that, when assembled, form a vent unit (Figure 1, 10).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit Eder to provide a plurality of vent elements for assembly from a kit in view of the teachings of Ramsay to improve vent system modularity and part interchanability.
Regarding Claim 20, Eder in view of Ramsay teaches wherein a first vent element provides a first part of the blade cross-section (see annotated Eder Figure 1 on the next page, assembly of 10 and 13), and a second vent element provides a second part of the blade cross-section (see annotated Eder Figure 1 on the next page, 17), and the first and the second vent elements, when assembled, provide the entire blade cross-section (see annotated Eder Figure 1 on the next page).

    PNG
    media_image5.png
    387
    564
    media_image5.png
    Greyscale

Regarding Claim 21, Eder does not teach a vent kit further comprising a cover flange element to be assembled with the vent elements to form a flange for engaging with a wall surface when the vent is inserted into a wall.
However, Ramsay teaches a vent kit further comprising a cover flange element (Ramsay Figure 1, assembly of 32 and 12) to be assembled with the vent elements to form a flange for engaging with a wall surface when the vent is inserted into a wall (Ramsay paragraph 0030).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Eder to include a cover flange element as part of an assembly kit in 
Regarding Claim 23, Eder does not teach wherein the vent elements and cover flange element, if present, comprise fastening means for maintaining the vent elements and cover flange element, if present, rigidly attached to one another using corresponding one or more fasteners. 
 However, Ramsay teaches wherein the vent elements (Figure 1, 14) and cover flange element (Figure 1, assembly of 32 and 12), if present, comprise fastening means for maintaining the vent elements and cover flange element (Ramsay paragraph 0051), if present, rigidly attached to one another using corresponding one or more fasteners (Ramsay paragraph 0051).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Eder to include fastening means for coupling vent elements and a cover flange element in view of the teachings of Ramsay to improve system modularity and ease of vent assembly.
Regarding Claim 25, Eder in view of Ramsay teaches wherein at least one of the fasteners is a rivet or snap rivet (Ramsay paragraph 0051).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Ramsay and in further view of Bartlett et al.
Regarding Claim 22, Eder in view of Ramsay does not teach wherein the cover flange element comprise a drain part that, when the vent it assembled, provides a drain. 
However, Bartlett et al teaches wherein the cover flange element comprise a drain part (Figure 4, channel sill 20) that, when the vent is assembled, provides a drain (Column 5, line 67 – Column 6, lines 1-3).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent kit assembly of Eder in view of Ramsay to include a drain assembly in view .
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Ramsay and in further view of Simmons et al (GB 2558966 A).
Regarding Claim 24, Eder in view of Ramsay does not teach wherein the vent element fastening means comprise one or more through holes in each of the vent elements for maintaining the vent elements rigidly attached to one another using corresponding one or more fasteners, and the cover flange element, if present, comprises a recess or through hole for maintaining the vent elements and cover flange element rigidly attached to one anotherPreliminary AmendmentPage 6 of 8New U.S. National Phase ApplicationRef. No.: PLVI-13 25732440.1using corresponding one or more fasteners.
However, Simmons teaches wherein the vent element fastening means comprise one or more through holes in each of the vent elements (Figure 2, apertures at 18, 26 and 28) for maintaining the vent elements rigidly attached to one another using corresponding one or more fasteners (Figure 2, 20, 30 and 40), and the cover flange element (Figure 2, screen element 22), if present, comprises a recess or through hole (Figure 2, 26 and 28) for maintaining the vent elements and cover flange element rigidly attached to one anotherPreliminary AmendmentPage 6 of 8New U.S. National Phase ApplicationRef. No.: PLVI-13 25732440.1using corresponding one or more fasteners (Figure 4, attachment of 22 and 2 using screw assembly depicted).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the fastening means taught by Eder in view of Ramsay to include through holes corresponding to the fastening elements in view of the teachings of Simmons et al to better facilitate ease of vent assembly and stability of the vent assembly.
Regarding Claim 26, 
However, Simmons et al teaches wherein the fastening means in the vent elements and the fastening means in the cover flange element, if present, comprise an internal threading (Figure 3, 46), and at least one of the fasteners is a screw corresponding to the threading (Figure 3, 30).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the fastening means taught by Eder in view of Ramsay to include internal threading corresponding to screws utilized as fastening means in view of the teachings of Simmons et al to simplify vent assembly and improve system modularity by improving part interchangeability.
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Ramsay and in further view of Gohring et al (US 20100099349 A1).
Regarding Claim 27, Eder in view of Ramsay does not teach wherein at least two of the vent elements are substantially identical.
However, Gohring et al teaches wherein at least two of the vent elements are substantially identical (Figure 3, profile of vane elements 16 and 18).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent kit assembly of Eder in view of Ramsay to include two substantially identical vent elements in view of the teachings of Gohring et al to simplify the vent assembly and allow for a longer vent blade profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746